455 F.2d 521
Lawrence BENBERRY, Petitioner-Appellant,v.Perry W. JOHNSON, Warden, Respondent-Appellee.
No. 71-1740.
United States Court of Appeals,Sixth Circuit.
March 16, 1972.

Lawrence Benberry, in pro. per.
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol. Gen., Stewart H. Freeman, Asst. Sol. Gen., Lansing, Mich., for respondent-appellee.
Before PHILLIPS, Chief Judge, and WEICK and MILLER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of an application for a writ of habeas corpus.


2
Benberry was tried before a jury in the Detroit Recorder's Court and was convicted of second degree murder.  Reference is made to the published opinion of the Michigan Court of Appeals, People v. Benberry, 24 Mich.App. 188, 180 N.W.2d 391, for a detailed recitation of the facts and issues.


3
District Judge Lawrence Gubow denied the writ and dismissed the petition.  We agree with the District Court that Benberry's contentions are directed at alleged errors in his trial in the State court that present no grounds for habeas corpus relief.  There is no showing that he was deprived of a fair trial or due process.


4
Affirmed.